Citation Nr: 1035088	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for hypertension, 
to include as secondary to service-connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his substantive appeal received in January 2005, the Veteran 
indicated that he desired a personal hearing before a Veterans 
Law Judge at a local VA office (Travel Board hearing).  He was 
notified in April 2006 of a scheduled Travel Board hearing and 
replied prior to the hearing that he needed to reschedule because 
his home and personal papers had been destroyed in the hurricane.  
There is no indication in the claims file that the requested 
hearing has been rescheduled.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules travel board hearings, a remand of this matter 
to the RO is warranted.

In addition, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to this 
matter.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure that 
adequate VCAA notice is provided, to include notifying the 
Veteran of what the evidence must show to substantiate a claim 
for service connection on a secondary basis.

The Veteran is service-connected for PTSD, diabetes mellitus, 
polyneuropathy of the left lower extremity associated with 
diabetes mellitus as a residual of a CVA, polyneuropathy of the 
right lower extremity associated with diabetes mellitus as a 
residual of a CVA, polyneuropathy of the left upper extremity 
associated with diabetes mellitus as a residual of a CVA, 
polyneuropathy of the right upper extremity associated with 
diabetes mellitus as a residual of a CVA, tinnitus, and, a 
bilateral hearing loss.  He avers that hypertension either began 
in service, or is aggravated by the diabetes mellitus or other 
service-connected disabilities.  He was scheduled for a VA 
hypertension examination in March 2003, and failed to report for 
the examination.  Although numerous VA and private medical 
records have since been associated with the claims folder, there 
has been no attempt to reschedule him for a VA hypertension 
examination.  The Court has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the present case, a VA 
hypertension examination could provide a needed opinion on 
aggravation of hypertension by the Veteran's service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send a VCAA notice 
letter to the Veteran describing what the 
evidence must show to substantiate a claim 
for service connection on a direct and 
secondary basis.   

2.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for hypertension since 
July 2004.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review. 

3.  After any requested records have been 
associated with the claims folder, the 
Veteran should be afforded a VA Heart 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the records, examination of the 
Veteran, and applying sound medical 
principles, the physician is requested to 
provide an opinion responding to the 
following questions:
	a.  Did the Veteran's hypertension 
begin in service or within a year 
following his separation from service?  If 
not,
	b.  Is the Veteran's hypertension 
caused or aggravated by his service-
connected disabilities (PTSD, diabetes 
mellitus, polyneuropathy of all extremity 
associated with diabetes mellitus as a 
residual of a CVA; tinnitus or a bilateral 
hearing loss)? 

Sustainable reasons and bases for the 
opinion must be provided.  If the examiner 
opines that the question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to 
why this is so (why is the causation 
unknowable?), must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  Finally, the RO should schedule a 
Travel Board hearing for the Veteran and 
notify him of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


